El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
(Regla 50)
Tenemos la ocasión para resolver si lo dispuesto en la Regla 46 de Procedimiento Civil de Puerto Rico, 32 L.P.R.A. Ap. III, sobre cuándo comienza a transcurrir el término para la revisión judicial, aplica también a los dic-támenes de las agencias administrativas del país.
1 — 1
El 25 de marzo de 2003, el Secretario de Salud otorgó un Certificado de Necesidad y Conveniencia al Hospital Dr. Domínguez de Humacao, en el que lo autoriza a añadir treinta camas de uso general a sus facilidades. La resolu-ción correspondiente fue archivada en autos el 26 de marzo de 2003 y depositada en el correo el 27 de marzo de 2003.
Por no estar de acuerdo con la referida decisión del Se-cretario de Salud, Ryder Memorial Hospital, Inc. (Ryder) presentó un recurso de revisión ante el Tribunal de Cir-cuito de Apelaciones el 28 de abril de 2003. Poco después, el foro apelativo desestimó el recurso de Ryder por enten-der que no tenía jurisdicción para considerarlo, ello debido a que el recurso supuestamente se había presentado unos días tarde.
Ryder entonces solicitó del foro apelativo la reconsidera-ción del dictamen referido antes. Hizo hincapié en que para calcular el término para presentar el recurso de revi-sión en cuestión debía tomarse la fecha en la cual la reso-lución administrativa fue depositada en el correo y no la *344fecha en que ésta fue archivada en autos, tal como se hace con los dictámenes judiciales conforme a lo dispuesto en la Regla 46 de Procedimiento Civil, 32 L.P.R.A. Ap. III. El foro apelativo denegó también esta moción de reconsideración.
Inconforme con el dictamen del foro apelativo, Ryder acudió ante nos mediante una petición de certiorari pre-sentada oportunamente y expuso el siguiente señala-miento de error:
Erró el Honorable Tribunal de Circuito de Apelaciones al desestimar el recurso de revisión que presentó ante su consi-deración el peticionario Ryder Memorial Hospital, Inc., ya que no habiendo simultaneidad entre los actos de archivo en autos de la decisión administrativa y la notificación mediante su depósito en el correo, el término para presentar el recurso ante dicho Foro comenzaba a decursar a partir del depósito en el correo y por tanto expiraba el 28 de abril de 2003, fecha en que se presentó el recurso, y no el 25 de abril de 2003, como deter-minó dicho Foro.
El 16 de diciembre de 2003, la recurrida también com-pareció ante nos y mediante un extenso escrito se opuso a la solicitud de Ryder. Con el beneficio de ambas compare-cencias, pasamos a resolver sin ulteriores procedimientos, al amparo de lo dispuesto en la Regla 50 de nuestro Regla-mento, 4 L.RR.A. Ap. XXI-A.
HH I — I
Debemos determinar, en síntesis, si lo dispuesto en la Regla 46 de Procedimiento Civil, supra, sobre cuándo co-mienza a transcurrir el término para la revisión judicial, aplica también a los dictámenes emitidos por las agencias administrativas. Veamos.
La See. 4.2 de Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2172, sobre el recurso de revisión judicial, dis-pone lo siguiente:
*345Una parte adversamente afectada por una orden o resolu-ción final de una agencia y que haya agotado todos los reme-dios provistos por la agencia o por el organismo administrativo apelativo correspondiente podrá presentar una solicitud de re-visión ante el Tribunal de Circuito de Apelaciones, dentro de un término de 30 días contados a partir de la fecha del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia o a partir de la fecha aplicable de las dis-puestas en la see. 2165 de este título, cuando el término para solicitar la revisión judicial haya sido interrumpido mediante la presentación oportuna de una moción de reconsideración .... (Énfasis suplido.)
De la anterior disposición surge el requisito de que los recursos de revisión se perfeccionen y notifiquen dentro del término de treinta días a partir de la fecha del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia, siendo éste un requisito de carácter jurisdiccional. Por ende, la falta de presentación y notificación del recurso de revisión dentro del término referido de ordinario tiene el efecto de privar de jurisdicción a los tribunales. Lugo Rodríguez v. J.P., 150 D.P.R. 29 (2000).
Por otro lado, la Regla 46 de Procedimiento Civil, supra, dispone, en lo pertinente aquí, que:
... Si la fecha de archivo en autos de copia de la notificación de la sentencia, resolución u orden es distinta a la del depósito en el correo de dicha notificación, el término se calculará a partir de la fecha del depósito en el correo.
Como se sabe, la citada disposición de la mencionada Regla 46 recoge en esencia lo que habíamos pautado antes en Martínez, Inc. v. Abijoe Realty Corp., 151 D.P.R. 1 (2000), con la evidente intención de proteger el derecho de procurar la revisión judicial de la parte afectada por un dictamen a quo adverso. Ese derecho puede verse afectado en la práctica cuando existe una tardanza entre la fecha del archivo en autos del dictamen adverso y la fecha en que éste se deposita en el correo. La demora resultante en la *346notificación actual del dictamen referido puede limitar la oportunidad real que tiene la parte afectada de preparar y presentar su recurso de revisión. Por ello, para subsanar la demora referida, el término para presentar la revisión judicial comienza a transcurrir a partir de la fecha en que se deposita en el correo la notificación del dictamen adverso, cuando dicha fecha es posterior a la del archivo en autos.
La cuestión ante nos aquí es si la referida norma de la Regla 46 de Procedimiento Civil, supra, relativa a los dic-támenes judiciales, aplica también a las decisiones de las agencias administrativas.
Como se sabe, como regla general, “ 'nada impide que en casos apropiados se adopten normas de las Reglas de Procedimiento Civil para guiar el curso del proceso administrativo, cuando las mismas no sean incompatibles con dicho proceso y propician una solución justa, rápida y económica’ ”. (Énfasis suplido.) Pérez v. VPH Motor Corp., 152 D.P.R. 475, 485 (2000). Véanse: Ortiz v. Adm. Sist. Retiro Emp. Gob., 147 D.P.R. 816, 822 (1999); Ind. Cortinera Inc. v. P.R. Telephone Co., 132 D.P.R. 654, 660 (1993); Pérez Rodríguez v. P.R. Park. Systems, Inc., 119 D.P.R. 634 (1987). En efecto, en reiteradas ocasiones hemos aplicado las reglas de procedimiento civil al ordenamiento procesal administrativo, a la vez que hemos advertido que ello no procede cuando la extensión de las reglas judiciales acarree trabas que obstaculicen la flexibilidad, la agilidad o la sencillez que debe tener el proceso administrativo. Pérez v. VPH Motor Corp., supra; Berrios v. Comisión de Minería, 102 D.P.R. 228, 229-230 (1974). Examinemos, pues, la situación del caso de autos a la luz de esta conocida normativa.
f — H hH h-H
Es evidente que la referida aplicación de la Regla 46 de Procedimiento Civil, supra, a la revisión judicial de *347las decisiones administrativas no tiene impacto adverso al-guno sobre el proceso administrativo en sí. Ello es así en vista de que el asunto que aquí nos concierne trata sobre el remedio judicial que está disponible posterior al dictamen de la agencia u organismo administrativo. La referida apli-cación de la citada Regla 46, pues, no puede tener el efecto de restarle flexibilidad, sencillez o agilidad al proceso ad-ministrativo como tal. Por el contrario, la aplicación de la Regla 46 de Procedimiento Civil, supra, contribuye a darle efectividad y certeza a las decisiones administrativas.
Nótese que el asunto que aquí nos concierne está per-meado por consideraciones relativas al debido proceso de ley. Los remedios judiciales posteriores al dictamen admi-nistrativo, como los remedios postsentencia, son provistos por el ordenamiento jurídico mediante estatutos. Por ello forman parte del debido proceso de ley. Falcón Padilla v. Maldonado Quirós, 138 D.P.R. 983 (1995); Berríos v. Comisión de Minería, supra, pág. 230; Arroyo Moret v. F.S.E., 113 D.P.R. 379, 381 (1982). En consecuencia, la falta de una notificación oportuna podría afectar el derecho de la parte afectada a cuestionar el dictamen adverso, ener-vando así las garantías del debido proceso de ley. Id. Cuando ello sucede, el dictamen tardíamente notificado no surte efectos. Caro v. Cardona, 158 D.P.R. 592 (2003).
Por lo anterior, es evidente que la norma de la Regla 46 referida es como un antídoto para proteger la efectividad de los dictámenes judiciales de las consecuencias adversas de una notificación tardía de dicho dictamen. Procura que el dictamen surta efectos. Véase Martínez, Inc. v. Abijoe Realty Corp., supra. Extender la norma de dicha regla a los dictámenes administrativos serviría igualmente para darle efectividad a dichos dictámenes.
Por lo anterior, es evidente que en la situación de autos no hay razón jurídica alguna que milite en contra de apli-car a los procesos administrativos la norma que aquí nos concierne de la Regla 46 de Procedimiento Civil, supra. En *348otras situaciones comparables, hemos resuelto reciente-mente del mismo modo, como en Pérez v. VPH Motor Corp., supra, cuando resolvimos que la presentación de una mo-ción de reconsideración ante una agencia administrativa interrumpe el término para solicitar la revisión judicial del dictamen administrativo, aplicando así la Regla 47 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III, a los procesos administrativos, y en Rodríguez et al. v. A.R.Pe., 149 D.P.R. 111 (1999), cuando resolvimos que el término de veinte días para solicitar la reconsideración de un dictamen adminis-trativo empieza a transcurrir desde el momento en que los peticionarios fueron efectivamente notificados de dicho dic-tamen y no desde que éste fue archivado en autos, cuando no hay simultaneidad entre una fecha y la otra.
IV
Por los fundamentos expuestos, procede que se expida el recurso, dicte una sentencia para dejar sin efecto el dicta-men del foro apelativo de 16 de mayo de 2003 en el caso de autos y se devuelva el caso a ese foro, para que continúen allí los procedimientos conforme a lo resuelto aquí.
El Juez Asociado Señor Rivera Pérez disintió sin opi-nión escrita.